DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on January 19, 2021, claims 1,3-4, 10, 12-13, 17, and 19 are amended, claims 2, 6, 11, 15, and 20 are canceled and claims 21-25 are added  per applicant’s request.  Therefore, claims 1, 3-5, 7-10, 12-14, 16-19, and 21-25 are presently pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 has been received and considered by the examiner.  See attached form PTO-1449.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Configured to” in claims 1, 10, and 19-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 -25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a system for”, “ … configured to…”, etc… invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generally recites the means, units, modules, controllers, etc. in question with the same level of detail provided in the claims, and provides no addition detail. As discussed above, with respect to each of these limitations, nothing in the specification indicates any particular structure, including hardware or software, whether alone or in combination, used to achieve the recited functionalities. Therefore, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 -25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub. 2016/0359791) (Eff filing date of app: 6/3/2015) (Hereinafter Zhang) in view of Jason (US Pub. 2015/0149494) (Eff filing date of app: 4/25/2011). 

As to claim 19, Zhang teaches a system for real-time trend/topic detection, monitoring, and recommendations, the system comprising:
 a content management and processing engine configured to collect and store descriptive data related to content management activities (see p. 4, “the parsing comprising determining a category of the breaking news content based on the classification information, the parsing further comprising determining a location of the event based on the location information; searching, the network via the computing device, for aggregate content related to the breaking news content, the searching based on the classification information and location information; identifying, via the computing device, a set of users to be interested in the breaking news content” and 9. 187, “content associated with the breaking news content is aggregated based on the classification”);

perform data streamlining and relevance scoring (see p. 3, push personalized notifications, news, etc. to user’s device and p. 159-160, “compiling a match score for each topic.  Such comparison is based upon a match threshold, whereby upon the topics matching the category at or above the match threshold”),
provide a user with trend/topic advice for content management processes (see p. 3, deliver to user’s device), and
provide the user with trend, topic, and/or data source recommendations, wherein the content management and processing engine is configured to receive input and/or activity from the user (see p. 3, deliver to user’s device) (see p. 38, 58, 112, 114, 80 and 192), and to update the collected and stored descriptive data related to content management activities with the input and/or activity (see p. 192, analyzing user data and satisfying an interest threshold).
Zhang doesn’t expressly teach where in the user is a reviewer;
wherein the one or more application engines are accessible to a subject matter expert user through a real-time continuous interaction network, and

Jason teaches a system for hot topic identification and metadata, see abstract, in which he teaches where in the user is a reviewer (see p. 26, “Pursuant to some embodiments, the data aggregation platform 120 provides data and information to users operating user devices 130 through a user interface/reporting platform 122 which may, for example, provide user permission and access controls to a variety of different users having different access privileges or permissions.  For example, a writer may be given different access privileges than an editor, allowing different content and information to be presented to users having different functions or responsibilities”);
wherein the one or more application engines are accessible to a subject matter expert user through a real-time continuous interaction network (see p. 2, “Consumers of content expect to find information instantly--almost in real time” and p. 44, “the data in database 500 may be inserted or updated into the database 500 based on information received from data sources 110-116 on a real time”), and
wherein the one or more application engines are configured to receive from the subject matter expert user editing information and to use the editing information to modify at least one of the performing of the data streamlining and relevance scoring, the providing of the trend/topic advice for content management processes, or the providing of the trend, topic, and/or data source recommendations (see p. 33, “the user interface/reporting platform 122 may also receive user selections from the user device 130 (e.g., including updates to white list data, selections of specific 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Zhang by the teaching of Jason because the user is a reviewer; wherein the one or more application engines are accessible to a subject matter expert user through a real-time continuous interaction network, and wherein the one or more application engines are configured to receive from the subject matter expert user editing information…, would enable the method because “allowing writers, editors and publishers to easily flesh out stories and content.  In some embodiments, the hot topic information may be delivered to specific writers, editors or publishers in a variety of ways, including in emails, through a Web interface, or the like.  The result is a system and method which allows content producers to not only identify topics of interest, but also to create content that has context and relevance.  As used herein, the term "content" refers to both written and other content (including, for example, videos, podcasts, graphics, or the like).” (see p. 16).

As to claim 21, Zhang as modified teaches wherein the input and/or activity comprises a decision to approve or reject content being reviewed,
wherein the system transmits a decision communication to publish the content being reviewed when the decision is to approve, and wherein the system transmits a decision communication to withhold the content being reviewed when the decision is to reject (see Jason, 

As to claim 22, Zhang as modified teaches wherein the system is configured to receive from the reviewer relevancy input as part of the input and/or activity, and to restrict the reviewer from providing editing input (see Jason, p. 33, “the user interface/reporting platform 122 may also receive user selections from the user device 130 (e.g., including updates to white list data, selections of specific hot topics, instructions on establishing alerts or emails of hot topic data, etc.) and transmit display data to the user device 130.”; p. 38, “to easily view the data and use the data as the basis for creating or updating content.”; and p. 40, “a user or administrator may interact with the input device 440 to input, edit or otherwise interact with data such as the white list data used by the aggregation platform 400.”).

As to claim 23, Zhang as modified teaches wherein the system is configured to restrict the reviewer to providing only relevancy input (see Jason p. 17) .


a data sourcing and data streaming engine configured to aggregate content data from data sources (see p. 4, “the parsing comprising determining a category of the breaking news content based on the classification information, the parsing further comprising determining a location of the event based on the location information; searching, the network via the computing device, for aggregate content related to the breaking news content, the searching based on the classification information and location information; identifying, via the computing device, a set of users to be interested in the breaking news content” and 9. 187, “content associated with the breaking news content is aggregated based on the classification”);
a trend detection and monitoring engine configured to match data sources with content management metadata and to provide relevance scoring of the content data (see p. 3, push personalized notifications, news, etc. to user’s device and p. 159-160, “compiling a match score for each topic.  Such comparison is based upon a match threshold, whereby upon the topics matching the category at or above the match threshold”); and
a trend recommendation and visualization engine configured to present to a user, through a graphical user interface (see p. 3, deliver to user’s device) an output comprising a relevance score and relevant trend, topic, and/or data source information, and to receive from the user through the graphical user interface input and/or activity (see p. 38, 58, 112, 114, 80 and 192),
wherein the data sourcing and data streaming engine, the trend detection and monitoring engine, and/or the trend recommendation and visualization engine is updated with the input and/or activity for processing subsequent content data (see p. 192, analyzing user data and satisfying an interest threshold).

wherein the system transmits a decision communication to publish the content being reviewed when the decision is to approve, and
wherein the system transmits a decision communication to withhold the content being reviewed when the decision is to reject.
Jason teaches a system for hot topic identification and metadata, see abstract, in which he teaches wherein the input and/or activity comprises a decision to approve or reject content being reviewed, wherein the system transmits a decision communication to publish the content being reviewed when the decision is to approve, and wherein the system transmits a decision communication to withhold the content being reviewed when the decision is to reject (see p. 17, “a content publisher to allow the content publisher to identify hot topics relevant to their publication and audience, and to manage the creation of content associated with those topics.  In particular, a data aggregation tool or platform 120 may receive data or information from a number of remote or local data sources 110, 112, 114 and 116 (including, for example, data associated with social networking sites, search engines, internal search data and other data sources), and operate on the data to identify trending information of potential interest, compare the trending information to white list data 126 to remove non-relevant terms, append caption or other meta data to the trending information, and store the trending information and meta data in a data store 128 for use by one or more users operating user devices 130.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Zhang by the teaching of Jason because wherein the input 

As to claim 25, Zhang teaches content management system comprising:
a data sourcing and data streaming engine configured to aggregate content data from data sources (see p. 4, “the parsing comprising determining a category of the breaking news content based on the classification information, the parsing further comprising determining a location of the event based on the location information; searching, the network via the computing device, for aggregate content related to the breaking news content, the searching based on the classification information and location information; identifying, via the computing device, a set of users to be interested in the breaking news content” and 9. 187, “content associated with the breaking news content is aggregated based on the classification”);
a trend detection and monitoring engine configured to match data sources with content management metadata and to provide relevance scoring of the content data (see p. 3, push personalized notifications, news, etc. to user’s device and p. 159-160, “compiling a match score for each topic.  Such comparison is based upon a match threshold, whereby upon the topics matching the category at or above the match threshold”); and
a trend recommendation and visualization engine configured to present to a user, through a graphical user interface (see p. 3, deliver to user’s device) an output comprising a relevance score and relevant trend, topic, and/or data source information, and to receive from the user through the graphical user interface input and/or activity (see p. 38, 58, 112, 114, 80 and 192),
wherein the data sourcing and data streaming engine, the trend detection and monitoring engine, and/or the trend recommendation and visualization engine is updated with the input 
Zhang does not expressly teach wherein the system is configured to control administrative rights of users, 
wherein when the user is a subject matter expert, the system is configured to receive from the subject matter expert editing input as part of the input and/or activity, and to use the editing input to edit information in the data sourcing and data streaming engine, the trend detection and monitoring engine, and/or the trend recommendation and visualization engine, and
wherein when the user is a reviewer, the system is configured to restrict the reviewer from providing editing input.
Jason teaches a system for hot topic identification and metadata, see abstract, in which he teaches wherein the system is configured to control administrative rights of users (see p. 40, where it can be the user or administrator), 
wherein when the user is a subject matter expert, the system is configured to receive from the subject matter expert editing input as part of the input and/or activity, and to use the editing input to edit information in the data sourcing and data streaming engine, the trend detection and monitoring engine, and/or the trend recommendation and visualization engine (see p. 33, “the user interface/reporting platform 122 may also receive user selections from the user device 130 (e.g., including updates to white list data, selections of specific hot topics, instructions on establishing alerts or emails of hot topic data, etc.) and transmit display data to the user device 130.”; p. 38, “to easily view the data and use the data as the basis for creating or updating content.”; and p. 40, “a user or administrator may interact with the input device 440 to input, edit 
wherein when the user is a reviewer (see p. 26, “Pursuant to some embodiments, the data aggregation platform 120 provides data and information to users operating user devices 130 through a user interface/reporting platform 122 which may, for example, provide user permission and access controls to a variety of different users having different access privileges or permissions.  For example, a writer may be given different access privileges than an editor, allowing different content and information to be presented to users having different functions or responsibilities”), the system is configured to restrict the reviewer from providing editing input (see p. 26, where different user have different access control). 

Allowable Subject Matter
Claims 1-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	U